          Case 1:21-cr-00028-APM Document 343 Filed 08/17/21 Page 1 of 1


                           Inner City Press
August 16, 2021
By E-mail to Chambers
Hon. Amit P. Mehta, United States District Judge
E. Barrett Prettyman Courthouse
333 Constitution Avenue N.W., Washington D.C. 20001

Re: PUBLIC Access to videos (judicial documents) in US v. Harrelson, 21-cr-00028-APM-10
Dear Judge Mehta:
 This is a reiterated request for access to videos used as judicial documents in the above captioned case,
which I have been reporting on for Inner City Press. Before Inner City Press' August 5 submission I asked
DOJ for access to the videos, citing your July 13 minute order:
"MINUTE ORDER as to KENNETH HARRELSON (10) granting the Press Coalition's 296 Application
for Access to Video Exhibits. The United States shall make available to the Press Coalition the video
exhibits entered into evidence during the detention hearing of KENNETH HARRELSON (10), consistent
with the procedures set forth in Standing Order 21-28. The Press Coalition is granted permission to
record, copy, download, retransmit, and otherwise further publish these video exhibits. Signed by Judge
Amit P. Mehta on 7/13/2021. (lcapm1) (Entered: 07/13/2021)"
  I was then told that DOJ interprets your Order as ONLY requiring or even allowing them to release
these judicial documents to the "Coalition." This seems absurd, given the case law about the availability
of judicial documents to the public, not to a subset thereof.
Today I received a response from your Law Clerk, saying to apply under DDC Local Criminal Rule 57.6
"Any news organization or other interested person, other than a party or a subpoenaed witness, who seeks
relief relating to any aspect of proceedings in a criminal case... shall file an application for such relief
with the Court. The application shall include a statement of the applicant's interest in the matter as to
which relief is sought, a statement of facts, and a specific prayer for relief."
Interest in the matter: Inner City Press covers dozens of the January 6 cases, its reporting has been cited
in numerous other media. There is no reason for it to have access denied or delayed to videos this Court
has provide to other media outlets.
Statement of facts: The video was used as a judicial document in this Court and must be made available,
to all and not just some.
Specific prayer for relief: Make the video publicly available. In the interim, instruct the Office of the US
Attorney to make it available.
 This is being emailed to Chambers, and the AUSA and defense counsel: I do not have filing privileges in
DDC, and that should not be required for the press to have access to exhibits released to other media.
Matthew Russell Lee
cc:
Inner City Press: In-house SDNY: Room 480, 500 Pearl Street, NY NY 10007
E-mail: Matthew.Lee@innercitypress.com - Tel: 718-716-3540
Regular Mail: Dag Hammarskjold Center, Box 20047, New York, NY 10017
